                  Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 1 of 29 PageID #: 27

                                    LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                                Preliminary based on best available information



Pat. 6,701,508                            STMicroelectronics- STM32CubeMX (“Accused Product”)

12. A device      The accused product disclosed is a device editor system (e.g., STMicroelectronics- STM32CubeMX software) for
editor system     programming a target microcontroller device (e.g., STM32 Series Microcontroller).
for
programming a     As shown below, the accused software system, STMicroelectronics- STM32CubeMX performs programming (e.g.,
target            advanced editing, compiling, and debugging features with the addition of MCU-specific debugging views, code
microcontroller   trace and profiling, multicore debugging) of a target microcontroller (e.g., STM32 Series Microcontroller).
device,
comprising:




                  https://www.st.com/en/development-tools/stm32cubemx.html




                                                      EXHIBIT 2, p. 1
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 2 of 29 PageID #: 28

                                  LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                            Preliminary based on best available information


Pat. 6,701,508                         STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.st.com/en/development-tools/stm32cubemx.html




                                                   EXHIBIT 2, p. 2
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 3 of 29 PageID #: 29

                                  LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                            Preliminary based on best available information


Pat. 6,701,508                         STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.st.com/en/development-tools/stm32cubemx.html




                                                   EXHIBIT 2, p. 3
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 4 of 29 PageID #: 30

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                  EXHIBIT 2, p. 4
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 5 of 29 PageID #: 31

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                  EXHIBIT 2, p. 5
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 6 of 29 PageID #: 32

                                   LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                                 Preliminary based on best available information


Pat. 6,701,508                           STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc

a user module    The accused product utilizes a user module selection workspace (e.g., “Package” user interface) for providing a
selection        plurality of selectable pre-configured user modules for programming said target microcontroller device (e.g.,
workspace for    plurality of available packages for Processor).

                                                      EXHIBIT 2, p. 6
                  Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 7 of 29 PageID #: 33

                                  LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                        Preliminary based on best available information


Pat. 6,701,508                         STMicroelectronics- STM32CubeMX (“Accused Product”)

providing a
plurality of
selectable pre-
configured user
modules for
programming
said target
microcontroller
device;




                  https://www.youtube.com/watch?v=szMGedsp9jc




                                                   EXHIBIT 2, p. 7
                    Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 8 of 29 PageID #: 34

                                      LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                                    Preliminary based on best available information


Pat. 6,701,508                              STMicroelectronics- STM32CubeMX (“Accused Product”)




                    https://www.youtube.com/watch?v=szMGedsp9jc

a user module       The accused product utilizes a user module placement workspace (e.g., Package View) for placing selected user
placement           modules (e.g., selected packages for Processor) of said plurality of user modules (e.g., plurality of available
workspace for       packages for Processor)
placing selected
user modules of
said plurality of
user modules;
and
                                                         EXHIBIT 2, p. 8
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 9 of 29 PageID #: 35

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                  EXHIBIT 2, p. 9
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 10 of 29 PageID #: 36

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                 EXHIBIT 2, p. 10
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 11 of 29 PageID #: 37

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                 EXHIBIT 2, p. 11
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 12 of 29 PageID #: 38

                                    LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                                      Preliminary based on best available information


Pat. 6,701,508                             STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc

a user module    The accused product utilizes a user module pin out workspace (e.g., Pins view on the left) for providing pin out
pin out          parameterization (e.g., Pin Specification, Use peripheral, etc.) for said selected user modules (e.g., selected package
workspace for    for Processor).

                                                        EXHIBIT 2, p. 12
                  Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 13 of 29 PageID #: 39

                                   LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                             Preliminary based on best available information


Pat. 6,701,508                          STMicroelectronics- STM32CubeMX (“Accused Product”)

providing pin
out
parameterizatio
n for said
selected user
modules.




                  https://www.st.com/en/development-tools/stm32cubemx.html




                                                    EXHIBIT 2, p. 13
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 14 of 29 PageID #: 40

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                 EXHIBIT 2, p. 14
                  Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 15 of 29 PageID #: 41

                                    LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                                   Preliminary based on best available information


Pat. 6,701,508                             STMicroelectronics- STM32CubeMX (“Accused Product”)




                  https://www.youtube.com/watch?v=szMGedsp9jc

24. A method      The accused product utilizes a method for designing a microcontroller device (e.g., STM32 series microcontroller)
for designing a   using a design system (e.g., STM32CubeMX software) having modularized user component modules (e.g.,
microcontroller   packages for Processor) defining functional components (e.g., Pin Specification, Use peripheral, etc.).
device using a
design system

                                                       EXHIBIT 2, p. 15
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 16 of 29 PageID #: 42

                                  LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                               Preliminary based on best available information


Pat. 6,701,508                          STMicroelectronics- STM32CubeMX (“Accused Product”)

having           As shown below, the accused software system, STMicroelectronics- STM32CubeMX performs designing (e.g.,
modularized      advanced editing, compiling, and debugging features with the addition of MCU-specific debugging views, code
user component   trace and profiling, multicore debugging) of a microcontroller (e.g., STM32 series microcontroller).
modules
defining
functional
components,
comprising:




                 https://www.st.com/en/development-tools/stm32cubemx.html




                                                    EXHIBIT 2, p. 16
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 17 of 29 PageID #: 43

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                 EXHIBIT 2, p. 17
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 18 of 29 PageID #: 44

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)

                 https://www.youtube.com/watch?v=szMGedsp9jc




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                 EXHIBIT 2, p. 18
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 19 of 29 PageID #: 45

                                   LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                                 Preliminary based on best available information


Pat. 6,701,508                           STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc

providing a      The accused product utilizes a method for providing a selection workspace (e.g., “Package” user interface) for
selection        selection among a plurality of selectable user modules each pre-configured components for programming in a
workspace for    target microcontroller (e.g., plurality of available packages for Processor).

                                                     EXHIBIT 2, p. 19
                   Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 20 of 29 PageID #: 46

                                   LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                         Preliminary based on best available information


Pat. 6,701,508                          STMicroelectronics- STM32CubeMX (“Accused Product”)

selection among
a plurality of
selectable user
modules each
pre-configured
components for
programming in
a target
microcontroller;




                   https://www.youtube.com/watch?v=szMGedsp9jc




                                                   EXHIBIT 2, p. 20
                    Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 21 of 29 PageID #: 47

                                       LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                                       Preliminary based on best available information


Pat. 6,701,508                               STMicroelectronics- STM32CubeMX (“Accused Product”)




                    https://www.youtube.com/watch?v=szMGedsp9jc

providing a user    The accused product utilizes a method for providing a user module placement workspace (e.g., Package View) for
module              placing selected ones of said plurality of user modules (e.g., plurality of available packages for Processor) within
placement           allowable hardware resources (e.g., resources allowable for Processors: STM32 series Microcontroller utilized by
workspace for       a STM32CubeMX software.
placing selected
ones of said
plurality of user
modules within
                                                          EXHIBIT 2, p. 21
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 22 of 29 PageID #: 48

                                  LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                            Preliminary based on best available information


Pat. 6,701,508                         STMicroelectronics- STM32CubeMX (“Accused Product”)

allowable
hardware
resources; and




                 https://www.st.com/en/development-tools/stm32cubemx.html




                                                   EXHIBIT 2, p. 22
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 23 of 29 PageID #: 49

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                 EXHIBIT 2, p. 23
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 24 of 29 PageID #: 50

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                 EXHIBIT 2, p. 24
                  Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 25 of 29 PageID #: 51

                                     LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                                     Preliminary based on best available information


Pat. 6,701,508                             STMicroelectronics- STM32CubeMX (“Accused Product”)




                  https://www.youtube.com/watch?v=szMGedsp9jc

providing a pin   The accused product utilizes a method for providing a pin out workspace (e.g., Pins view on the left) for specifying
out workspace     pin out information (e.g., Pin Specification, Use peripheral, etc.) placed and selected user modules (e.g., selected
for specifying    packages for Processor).

                                                        EXHIBIT 2, p. 25
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 26 of 29 PageID #: 52

                                  LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                            Preliminary based on best available information


Pat. 6,701,508                         STMicroelectronics- STM32CubeMX (“Accused Product”)

pin out
information
placed and
selected user
modules.




                 https://www.st.com/en/development-tools/stm32cubemx.html




                                                   EXHIBIT 2, p. 26
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 27 of 29 PageID #: 53

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                 EXHIBIT 2, p. 27
                 Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 28 of 29 PageID #: 54

                                 LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                                       Preliminary based on best available information


Pat. 6,701,508                        STMicroelectronics- STM32CubeMX (“Accused Product”)




                 https://www.youtube.com/watch?v=szMGedsp9jc




                                                 EXHIBIT 2, p. 28
Case 1:21-cv-01029-UNA Document 1-2 Filed 07/15/21 Page 29 of 29 PageID #: 55

                LAZER IP LLC CLAIM CHARTS Re Pat. 6,701,508
                                                     Preliminary based on best available information




                               EXHIBIT 2, p. 29
